Title: To George Washington from Job Sumner, 4 April 1783
From: Sumner, Job
To: Washington, George


                        
                            Sir
                            Cantonment April 4th 1783
                        
                        I take occasion to address your Excellency on a Subject, which to my knowledge has never as yet been fully
                            decided in the American Army; Viz: The Duty that an officer in my Situation holding a Commission of Superior Grade to the
                            one he may possess in a particular Corps, is bound to do in the Army in general—so far as respects the Regiment to which I
                            belong as Captain, Brigade; or, perhaps even Line, when totally detached from the Army, and Subject to no Officer of the Day
                            &c. but from that particular Line, promotion ranging at present thro the Line of Captains; I conceive myself bound
                            to do every Duty, which such Commission there imposes—but, in the Army it appears equally clear, that I must
                            roll with other M as well in Facets of Honor, as those of
                            Service, & the moment I am obliged to do the Duty of Captain and, not of major in the Army, that Instant I
                            degrade, & distroy the very Efficacy of such Commission—Since little has been said on this Subject—no objection is
                            started to my acting agreeably to my eldest Commission in all Cases, provided I have my
                            Company, but, in my humble Opinion the same  will opperate equally in point of Duty, whether I
                            maintain, or, quit it; if taking that Charge, & doing every duty, which respects the regiment &c., as
                            Captain, independent of rolling in common with Gentlemen of my Grade will of right inhibit my acting as Major at large, I
                            shall think the principal exceedingly refined indeed, and, was it Careful to all Instances from other Services, I believe
                            many might be adduced in favor of my doing that Duty—however Sir, I have no Will of my own, I only wish to have the matter
                            clearly decided, and whatever your Excellency may think will be most consonant with Service in general, this, in
                            particular, and will most dignify the Authority by whome this Army exists, whether it may make against my particular Ideas,
                            & Expectations or not, I most cheerfully comply with, altho  no kind of doubt in my own mind of
                            the Inherent right of Duty, which my Commission intitles me to—I shall do myself the Honor to dine at Head Quarters to Day
                                 to request and am with perfect Esteem your Excellency’s most devoted
                            humble servt
                        
                            J. Sumner Major
                        
                    